           Case 2:19-cv-02570-AC Document 21 Filed 08/24/20 Page 1 of 2



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL, CA 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CA 258258
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8955
 6          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 7
     Attorneys for Defendant
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                        SACRAMENTO DIVISION
12
13
     RETH DIM,                                       )   CIVIL NO. 2:19-cv-02570-AC
14                                                   )
          Plaintiff,                                 )   STIPULATION TO VOLUNTARY
15                                                   )   REMAND PURSUANT TO SENTENCE
          v.
                                                     )   FOUR OF 42 U.S.C. § 405(g) AND TO
16   ANDREW SAUL,                                    )   ENTRY OF JUDGMENT; [PROPOSED]
     Commissioner of Social Security,                )   ORDER
17                                                   )
          Defendant.                                 )
18                                                   )
                                                     )
19
20
21            IT IS HEREBY STIPULATED by and between the parties, through their undersigned

22   attorneys, and with the approval of the Court, that this action be remanded for further

23   administrative action pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C.

24   § 405(g), sentence four. On remand, the Appeals Council will remand the case to an
25   administrative law judge (ALJ) for a new decision.
26   ///
27   ///
28            Respectfully submitted this 20th day of August 2020.


                                         STIPULATION TO REMAND
       Case 2:19-cv-02570-AC Document 21 Filed 08/24/20 Page 2 of 2



 1                                               Respectfully submitted,
 2
     Dated: August 20, 2020                      /s/ Joseph C. Fraulob*
 3                                               (*authorized via e-mail on August 20, 2020)
                                                 JOSEPH C. FRAULOB
 4                                               Attorney for Plaintiff
 5
     DATED: August 20, 2020                      McGREGOR W. SCOTT
 6                                               United States Attorney
                                                 DEBORAH LEE STACHEL
 7                                               Regional Chief Counsel, Region IX
 8                                               Social Security Administration

 9                                       By:     /s/ Ellinor R. Coder
                                                 ELLINOR R. CODER
10                                               Special Assistant U.S. Attorney
11                                               Attorneys for Defendant
12
13                                                  ORDER
14          Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of
15   42 U.S.C. § 405(g) and to Entry of Judgment, and for cause shown, IT IS ORDERED that the
16
     above-captioned action is remanded to the Commissioner of Social Security for further
17
     proceedings pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g),
18
     sentence four. On remand, the Appeals Council will remand the case to an administrative law
19
     judge (ALJ) for a new decision.
20
21   DATED: August 21, 2020
22
23
24
25
26
27
28


                                       STIPULATION TO REMAND
